Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about August 9, 1996, which, insofar as appealed from, denied defendants’ motion for summary judgment dismissing this action to foreclose a mechanic’s lien, affirmed, without costs.
Issues of fact exist as to whether work was performed within eight months of the filing of the notice of the mechanic’s lien, and, if so, whether such work was done pursuant to the parties’ contract (Lien Law § 10; see, Sanders Co. v BHAP Hous. Dev. Fund Co., 903 F2d 114, 120). Concur—Milonas, Mazzarelli and Andrias, JJ.